Citation Nr: 0602809	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-27 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
feet.

2.  Entitlement to service connection for bilateral pes 
planus.  

3. Entitlement to service connection for a skin condition, to 
include a fungal infection of the hands and feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).   
Procedural History

The veteran served on active duty in the U.S. Army from 
August 1969 until March 1971.  Service in Vietnam is 
indicated by the evidence of record.

In November 2002, the RO received the veteran's claim of 
entitlement to service connection for a fungal condition of 
the skin of the hands and feet (claimed separately as a skin 
condition, foot fungus and hand fungus), arthritis of the 
feet (bilateral), and bilateral pes planus.  The March 2003 
rating decision denied the veteran's claims.  The veteran 
disagreed with the March 2003 rating decision and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
September 2003.

The issues of entitlement to service connection for bilateral 
pes planus and entitlement to service connection for a skin 
condition, to include a fungal condition of the skin of the 
hands and feet, are addressed in the REMAND portion of this 
decision below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Clarification of issues

As was alluded to above, the RO separately adjudicated issues 
of entitlement to service connection for a skin condition, 
"fungal feet", and "fungal hands".
  A review of the record indicates that as a practical matter 
there is in fact only one issue, entitlement to service 
connection for a skin condition; skin conditions of the hands 
and feet are part and parcel of the claimed skin disorder.  
The three issues have therefore been recharacterized as one, 
as indicated on the title page of this decision.  

Issues not on appeal

The veteran's November 2002 submission also included claims 
of entitlement to service connection for malaria, bilateral 
hearing loss and post-traumatic stress disorder (PTSD).  

The March 2003 rating decision denied the veteran's claim as 
to malaria.  The veteran has not disagreed with that 
decision.  Also in the March 2003 rating decision, service 
connection was granted for bilateral hearing loss and PTSD.  
The bilateral hearing loss was assigned a noncompensable 
disability rating, and PTSD was assigned a 30 percent 
disability rating.  There is no indication that the veteran 
has disagreed with the assigned ratings.  Accordingly, these 
matters are not in appellate status and will be discussed no 
further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDING OF FACT

The veteran has not been diagnosed with arthritis of the 
feet.  


CONCLUSION OF LAW

The criteria for the establishment of service connection of 
arthritis of the feet are not met. 38 U.S.C.A. § 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection of 
arthritis.  As is discussed elsewhere in this decision, the 
remaining tow issues on appeal, entitlement to service 
connection for pes planus and a skin condition, are being 
remanded for additional development.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that although the claim was submitted prior to the 
VCAA, the notice requirements of the VCAA have been satisfied 
with respect to the issue on appeal.  The Board observes that 
the veteran was informed of the relevant law and regulations 
pertaining to his claim in the July 2003 SOC.  Specifically, 
the July 2003 SSOC detailed the evidentiary requirements for 
service connection.  

Crucially, the AOJ informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
December 17, 2002, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the December 2002 VCAA letter that VA would 
obtain all evidence kept by the VA and any other Federal 
agency, including VA facilities and service medical records.  
He was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency as long as he completed a 
release form for such.  The December 2002 VCAA letter 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf "you must give us enough 
information about your records so that we can request them 
from the person or agency that has them." "It's your 
responsibility to make sure that VA receives [evidence not 
held by a Federal agency]." 
 
Finally, the Board notes that the July 2003 SOC VCAA letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim.  This request complies with the requirements of 38 
C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The veteran is obviously aware of what is required on him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and VA treatment records.    
  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  The RO obtained a VA orthopedic 
medical examination and opinion in January 2003 the contents 
of which will also be discussed below.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran advised in his September 
2003 substantive appeal that he did not elect to present 
personal testimony at a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection presupposes a current diagnosis of the 
claimed disability. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).


Analysis

The veteran is seeking entitlement to service connection of 
bilateral arthritis of the feet.  According to his May 2003 
Notice of Disagreement, the veteran contends that after 
suffering an injury during service he developed traumatic 
arthritis of the bilateral feet.  

The RO has obtained the veteran's VA treatment records.  
These records do not contain a diagnosis of arthritis of the 
feet.  In June 2002, the veteran complained of pain in his 
right big toe.  X-rays were taken.  Right hallux valgus and 
bilateral tinea pedis were diagnosed. 

A VA orthopedic examination was completed in January 2003.  
The January 2003 examination included review of the June 2002 
x-rays.  According the January 2003 orthopedic examination by 
Dr. G.M. there is "no evidence of any arthritis in the 
feet."  Instead, the diagnosis was congenital flat foot 
deformity. 

The Board notes that a January 2003 VA infectious disease 
examination report (triggered by the veteran's claim of 
entitlement to service connection for malaria) mentioned 
rheumatoid arthritis.  However, this was based on the 
veteran's self-reported history.  See Reonal v. Brown, 5Vet. 
App. 458, 461 (1993) [the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant].  The examiner made it clear that 
"No C-File records are available here at this time."  In 
addition, no testing for rheumatoid arthritis was done:  "No 
further workup is needed at this time."    

Moreover, the January 2003 examiner's single reference to 
rheumatoid arthritis stands in sharp contrast to the 
examination results of the orthopedist and the ongoing 
treatment of the VA podiatrists, which each indicate that the 
veteran's feet are free from arthritis and that the problems 
are pes planus and tinea pedis.    

In any event, the veteran is claiming entitlement to 
traumatic arthritis limited to the bilateral feet, not 
rheumatoid arthritis, which is a generalized disease process.  
Compare  38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5003, 5010 
(2005).  

To the extent that the veteran is himself asserting that he 
in fact does have a bilateral arthritis of the feet, it is 
now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnosis of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Any 
such statements offered in support of the veteran's claim do 
not constitute competent medical evidence and cannot be 
accepted by the Board.  See also Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).  

Accordingly, the competent and probative medical evidence of 
record is absent a diagnosis of bilateral arthritis of the 
feet.

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) and Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of 
evidence of diagnosed arthritis, Hickson element (1) is not 
met and service connection may not be granted for this 
disorder on this basis alone.  The benefit sought on appeal 
is therefore denied.  


ORDER

Entitlement to service connection of arthritis of the 
bilateral feet is denied.   


REMAND

The veteran is also seeking entitlement to service connection 
for bilateral pes planus and a skin condition, to include a 
fungal condition of the bilateral hands and feet.  For the 
reasons set out immediately below, the Board has determined 
that a remand is in order.



Pes planus
The requirements for the establishment of service connection 
have been discussed in detail above.  Of record is a 
diagnosis of current disability of bilateral pes planus in 
the January 2003 VA orthopedic examination.  In addition, the 
veteran's service medical records show a January 1970 
diagnosis of pes planus.  Therefore, the first two elements 
of service connection have arguably been established.  

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection but there 
was not of record competent medical evidence addressing the 
third requirement, medical nexus, VA errs in failing to 
obtain such a medical nexus opinion.

With respect to element (3), medical nexus, the Board notes 
that there is not of record sufficient competent medical 
nexus evidence either linking the veteran's current condition 
to the events in service or rejecting a relationship between 
the veteran's current disabilities and service.  The Board 
notes that the January 2003 VA examiner indicated that the 
veteran's pes planus was congenital and not related to events 
in service.  However, as indicated by the veteran's 
representative in its January 2006 written argument and as 
confirmed in the January 2003 VA orthopedic examiner's 
report, this nexus opinion was issued without review of the 
veteran's service medical records.  Accordingly, it is 
insufficient and a new opinion issued with the benefit of the 
review of the veteran's service records and current treatment 
records as contained in the claims file is warranted.  

Skin condition

The veteran is seeking entitlement to service connection of a 
skin condition to include a fungal condition of the hands and 
feet.  According to the December 2002 VA dermatology 
examination, the veteran has been diagnosed with chronic 
tinea pedis.    

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary." See also 38 C.F.R. § 
3.304(d) (2005).

The veteran's Form DD 214 indicates that he was stationed in 
Vietnam during a period of war.  Moreover, the veteran has 
been granted service connection for PTSD due to combat-
related stressors.   Thus, it appears that 38 U.S.C.A. § 
1154(b) applies to the veteran's claim.  

The veteran asserted in his May 2003 Notice of Disagreement 
that he was treated for a fungal "eruption" of the hands 
and feet in Vietnam during 1969.  Such is not of record in 
the veteran's service medical records.  However, as indicated 
above, the combat presumptions do apply to the veteran's 
claim and therefore, consistent with the conditions of his 
service, his service medical records may be incomplete.  
Additionally, a November 1969 treatment note indicates that 
certain of the veteran's clinical treatment records were 
missing as of that date.   Based on the foregoing, it appears 
that element (2), in-service incurrence of disease or injury 
has also arguably been met.  

However, there is not of record a competent medical nexus 
opinion.  Although the veteran was afforded a dermatology 
examination in December 2002, the examiner did not review the 
veteran's claims folder and did not offer a nexus opinion.  
There is not of record another medical opinion.  Therefore, 
the Board is required to remand this issue for a competent 
nexus opinion.  See Charles, supra.   

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.   VBA should arrange for review of the 
veteran's VA claims folder by a medical 
professional, who should provide an 
opinion as to the matter of whether any 
current bilateral pes planus is as likely 
as not related to the veteran's military 
service or is more likely to be a 
congenital condition.  If the reviewing 
medical professional deems it to be 
necessary, the veteran should undergo VA 
examination and/or diagnostic testing.  
A  report should be prepared and 
associated with the veteran's VA claims 
folder.  

2.  VBA should arrange for review of the 
veteran's VA claims folder by a medical 
professional, who should provide an 
opinion as to the matter of the correct 
diagnosis for any current skin condition, 
including any fungal condition of the 
veteran's hands and feet, and provide an 
opinion as to whether any such condition 
is as likely as not related to the 
veteran's military service.  The reviewer 
may assume, for the purposes of rendering 
his/her opinion, that there was a fungal 
"eruption" of the veteran's hands and 
feet in Vietnam as he contends.  If the 
reviewing medical professional deems it 
to be necessary, the veteran should 
undergo VA examination and/or diagnostic 
testing.  A report should be prepared and 
associated with the veteran's VA claims 
folder.  

3.  After the development requested above 
has been completed to the extent 
possible, the VBA should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


